Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 30, 2021, that includes a response to the Final Office Action mailed February 24, 2021, has been entered. Claims 1-16 have been canceled; and claims 17-31 have been newly added. Claims 17-31 are now pending in the application.
Election/Restrictions
All previously presented claims have been canceled, and new claims 17-31 have been newly added. 
It is again noted that the elected species of property to which the examination is currently limited to at this time is “does not contain greater than 3% of gamma-hydroxybutyrate degradation products when stored six months at 40C and 75% RH”. As the restriction/election requirement remains in effect, the examination should properly remain limited to the elected subject matter only at this time, and not prematurely extended to further, non-elected species of property, such as e.g. “an initial degradant 
Claim 31 is properly directed to the elected subject matter only. Since claim 31 reads on the elected subject matter, it is being examined at this time. 
Therefore, newly added claims 17-30 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. 
Election was made without traverse in the reply filed on September 18, 2020. Claim 31 is currently under examination.
Abstract
The abstract of the disclosure is objected to for the following reasons:
1. The abstract should be a concise summary of the key technical aspects of the invention which are new to the art to which the invention pertains. If the invention is a composition, the abstract should recite the key requisite ingredients. If the invention is a method, the abstract should recite the key active steps. 
2. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art (e.g. improved dissolution, chemical stability). 
Correction is required.  See MPEP § 608.01(b).
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 27-46, 58-66, 69-81 of U.S. Patent No. 10,272,062 in view of Mogna (U.S. Patent Application Pub. No. 2014/0231300) and Anonymous (Engineering Toolbox [online]; 2003).
Applicant’s elected subject matter is directed to a pharmaceutical composition comprising i) an immediate-release component comprising gamma-hydroxybutyrate, and ii) a modified-release component comprising gamma-hydroxybutyrate; wherein the pharmaceutical composition is in a sachet (package) with an interior relative humidity from 29% to 54%, and further wherein the said package can exhibit the property that after 6 months of storage at 40C and 75% relative humidity, the pharmaceutical composition does not contain greater than 3% of gamma-hydroxybutyrate degradation products.
Claims 1-15, 27-46, 58-66, 69-81 of U.S. Patent No. 10,272,062 discloses a once-nightly pharmaceutical composition comprising i) an immediate-release component comprising gamma-hydroxybutyrate, and ii) a modified-release component comprising a core comprising gamma-hydroxybutyrate and 10-50 wt% of a coating comprising hydrophobic compound (e.g.hydrogenated vegetable oil) with a mixture of methacrylic acid copolymers (e.g. acid-ethyl acrylate copolymer and methacrylic acid-methyl methacrylate copolymer (1:2)) in a weight ratio of 0.4 to 4. 
3/24 hours (i.e. precisely equivalent to less than 1 mg/L/day) (abstract; paragraphs 0001, 0002, 0008, 00130015, 00160023. 0028, 0048-0050, 0055, 0057, 0058, 0060, 0061, 0066, 0067, 0070, 0073, 0075). 
Engineering Toolbox discloses that the recommended relative humidity for producing medicines and capsules is generally within the range from 20-45%.
Claims 1-15, 27-46, 58-66, 69-81 of U.S. Patent No. 10,272,062 do not explicitly disclose that the pharmaceutical composition is in a package (e.g. sachet) with an interior relative humidity of 29-54% and a water vapor transmission rate of less than 7 mg/L/day. These deficiencies are cured by the teachings of Mogna and Engineering Toolbox. 
Claims 1-15, 27-46, 58-66, 69-81 of U.S. Patent No. 10,272,062 discloses a pharmaceutical composition comprising i) an immediate-release component comprising gamma-hydroxybutyrate, and ii) a modified-release component comprising a core comprising gamma-hydroxybutyrate and 10-50 wt% of a coating comprising hydrophobic compound (e.g.hydrogenated vegetable oil) with a mixture of methacrylic acid copolymers (e.g. acid-ethyl acrylate copolymer and methacrylic acid-methyl methacrylate copolymer (1:2)) in a weight ratio of 0.4 to 4; wherein the pharmaceutical composition further comprises 1.2-15 wt% malic acid and 1-15 wt% of the mixture of xanthan gum, carrageenan gum, and hydroxyethylcellulose; wherein the pharmaceutical composition comprises 4.5, 6.0, 7.5, or 9.0 g of gamma-hydroxybutyrate present in a 3/24 hours (i.e. precisely equivalent to less than 1 mg/L/day); one of ordinary skill in the art would thus be motivated to package the pharmaceutical composition in Mogna’s aluminum sachet, with the reasonable expectation that the resulting packaged pharmaceutical composition will be well protected from water vapor and oxygen, to thus prevent leakage of the gamma-hydroxybutyrate and other undesired chemical processes from occurring that would spoil the composition.
Mogna discloses that regardless of the specific decay mechanism underlying a pharmaceutical material’s susceptibility to moisture, it is certain that a series of detrimental cascading events will unfold leading to the decay of a moisture-susceptible material at a relative humidity above 60% (see paragraph 0063). Moreover, anyone of ordinary skill in the art would certainly know that the ambient indoor relative humidity of nearly all climate-controlled buildings, including a typical medical laboratory or processing facility, is about 30-60%. Since Mogna discloses that the moisture-susceptible medicines should certainly not be exposed to a relative humidity of above 60%, but otherwise don’t specify any critical relative humidity at which they are packaged, it can reasonably be presumed that Mogna packages the pharmaceutical under typical, ambient conditions in a climate-controlled indoor facility with a relative humidity of 30-60%. Moreover, Engineering Toolkit discloses that the recommended 
One of ordinary skill in the art is thus lead to the claimed packaged pharmaceutical composition. Since the composition is the same, the properties must necessarily be the same as well. Hence, the packaged pharmaceutical composition one of ordinary skill in the art would thus arrive at as just described would thus have the property recited in claim 13. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
does not contain greater than 3% of gamma-hydroxybutyrate degradation products”. However, one of ordinary skill in the art cannot definitively ascertain what the percentage is based on, e.g. the weight of gamma-hydroxybutyrate, the moles of gamma-hydroxybutyrate, the weight of the pharmaceutical composition as a whole, the total daily intake of the degradation product, or something else. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (U.S. Patent Application Pub. No. 2006/0210630), in view of Mogna (U.S. Patent Application Pub. No. 2014/0231300) and Anonymous (Engineering Toolbox [online]; 2003).
Applicant Claims
Applicant’s elected subject matter is directed to a packaged once-nightly pharmaceutical composition comprising i) an immediate-release component comprising gamma-hydroxybutyrate, and ii) a modified-release component comprising gamma-hydroxybutyrate; wherein the pharmaceutical composition is in a sachet (package) with an interior relative humidity from 29% to 54%, and further wherein the said package can exhibit the property that after 6 months of storage at 40C and 75% relative humidity, the 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Liang et al. disclose a pharmaceutical composition for once-nightly administration to e.g. a human for treating narcolepsy comprising i) an immediate-release component comprising gamma-hydroxybutyrate, and ii) a modified-release component comprising gamma-hydroxybutyrate (abstract; paragraphs 0001, 0005, 0026, 0027, 0032, 0039, 0040, 0047, 0051, 0052, 0054-0058, 0060, 0061, 0067, 0068, 0075, 0076, 0080, 0082, 0083, 0085, 0086; examples; claim 56).
Mogna disclose a package that can be in the form of e.g. a sachet for holding and protecting e.g. pharmaceuticals, which package is composed of two or more layers of aluminum and which is impermeable to water vapor and oxygen, with the water vapor transmission rate being less than 1 g/m3/24 hours (i.e. precisely equivalent to less than 1 mg/L/day) (abstract; paragraphs 0001, 0002, 0008, 00130015, 00160023. 0028, 0048-0050, 0055, 0057, 0058, 0060, 0061, 0066, 0067, 0070, 0073, 0075). 
Engineering Toolbox discloses that the recommended relative humidity for producing medicines and capsules is generally within the range from 20-45%. 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Liang et al. do not explicitly disclose that the pharmaceutical composition is in a package (e.g. sachet) with an interior relative humidity of 29-54% and a water vapor transmission rate of less than 7 mg/L/day. These deficiencies are cured by the teachings of Mogna and Engineering Toolbox. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Liang et al., Mogna and Engineering Toolbox, outlined supra, to devise Applicant’s presently claimed packaged pharmaceutical composition. 
Liang et al. disclose a pharmaceutical composition comprising i) an immediate-release component comprising gamma-hydroxybutyrate, and ii) a modified-release component comprising gamma-hydroxybutyrate, and further disclose that gamma-hydroxybutyrate is highly water-soluble and hygroscopic, and that this high water-solubility likely leads to drug migration into the coating layer over time to form pores upon exposure to water or moisture, thus allowing leakage of the drug (see paragraph 0005). Since Mogna discloses that pharmaceuticals susceptible to water vapor or oxygen can be protected by storing the pharmaceutical in a package that can be in the form of e.g. a sachet composed of two or more layers of aluminum foil which is impermeable to water vapor and oxygen, with the water vapor transmission rate being less than 1 g/m3/24 hours (i.e. precisely equivalent to less than 1 mg/L/day); one of ordinary skill in the art would thus be motivated to package the Liang et al. pharmaceutical composition in Mogna’s aluminum sachet, with the reasonable expectation that the resulting packaged pharmaceutical composition will be well protected from water vapor and oxygen over time, to thus prevent leakage of the gamma-hydroxybutyrate and other undesired chemical processes from occurring that would spoil the composition over time (i.e. to extend the shelf life of the product). 
et al. pharmaceutical in Mogna’s sachet having an interior relative humidity of about 30-45%, with the reasonable expectation that the resulting packaged pharmaceutical will remain stable over time at or near this relative humidity level, even when the relative humidity of the outside environment (i.e. outside the package) is above 60%. 
The cited prior art would thus lead one of ordinary skill in the art to the claimed packaged pharmaceutical composition. Since the composition is the same, the properties must necessarily be the same as well, even if the cited prior art does not expressly disclose these properties. Hence, the packaged pharmaceutical composition 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed April 30, 2021 have been fully considered but they are not persuasive.
i) Applicant contends that the claimed product exhibits “unexpected results” and fulfills “a long-felt need” because “the current invention embodies the first once-nightly GHB formulation for a human subject”, in particular “if approved, FT218 would be the first once-nightly therapy to address both excessive daytime sleepiness and cataplexy in patients with narcolepsy”, and that “Liang fails to teach or disclose a once-nightly formulation for a human” and “the only experiments of any kind in Liang relate to dogs/canines”. 
The Examiner, however, would like to point out the following:
1. In stark contrast to Applicant’s assertion, Liang, the cited primary reference, expressly discloses a once-nightly GHB formulation for a subject in need thereof (see 
2. Liang, the cited primary reference, not only discloses the claimed pharmaceutical composition itself (absent the moisture-proof package), Liang also expressly discloses that their composition containing gamma-hydroxybutyrate (i.e. “oxybate”) is an effective once-nightly therapy for narcolepsy. As anyone of ordinary skill in the art would immediately recognize, narcolepsy is a chronic sleep disorder characterized by overwhelming daytime drowsiness and episodes of cataplexy, i.e. a sudden loss of muscle tone, often triggered by strong emotions. Since Liang treats the narcolepsy, it must treat the hallmark features of the condition, i.e. the excessive daytime sleepiness and the cataplexy. Moreover, Liang expressly teaches that their once-nightly composition is an improvement over previous twice-nightly compositions that required the subject to wake every four hours during the night, which of course would further disrupt sleep. Hence, one of ordinary skill in the art would thus reasonably expect that the once-nightly formulation would improve daytime sleepiness compared to the twice-nightly formulation for this reason as well. 
3. Liang need not perform rigorous human testing, or indeed any human testing at all. Liang’s examples with dogs does not detract from the broader disclosure, which expressly includes a disclosure of a once-nightly GHB formulation for a human subject, which is sufficient to preclude the patentability of the presently claimed composition. Patentability is not contingent upon proving efficacy in humans by the performance of not the U.S. Food and Drug Administration (FDA). The Federal statutes found in Title 35 of the U.S. Code (e.g. 35 USC 103), pursuant to promoting the progress of the useful arts, and governing which pharmaceutical products are deemed qualified for securing a government-sanctioned temporary monopoly on an invention are not one and the same as the Federal statutes, such as found in Title 21 of the U.S. Code, pursuant to ensuring strict drug safety and efficacy standards, and governing which pharmaceutical products are deemed safe and effective for marketing to consumers. Simply put, Appellant is blurring and confusing the requirements for obtaining a U.S. Patent and the requirements for obtaining e.g. FDA approval for a drug.
ii) Applicant contends that “Mogna does not teach anything specific to gamma-hydroxybutyrate”, and that “the Engineering Toolkit reference…teaches that the recommended relative humidity for producing medicines and capsules is generally within the range of 20-45%”, however, “the present invention is not directed to a capsule” and “the teachings of Engineering Toolbox are vague and unspecific, especially for a highly unstable and hygroscopic drug such as gamma-hydroxybutyrate” and thus “fails to provide the specific limitations of the claimed invention without undue experimentation”. 
The Examiner, however, would like to point out the following:
1. Liang, the cited primary reference, teaches the relevant information about gamma-hydroxybutyrate, i.e. that gamma-hydroxybutyrate (GHB) is susceptible to degradation and other detrimental effects from moisture exposure. Mogna was cited for disclosing a moisture-proof sachet with a water vapor transmission rate of “less than 1 3/24 hours” (i.e. precisely equivalent to “less than 1 mg/L/day”) for protecting e.g. moisture-susceptible pharmaceuticals from the detrimental effect of moisture exposure. More specifically, Mogna teaches that their moisture-proof sachet is for “packaging dietary products, cosmetics, and medicinal specialties”, including “tablets, pills, pessaries, powders, granules, suppositories, rigid capsules, and soft capsules”; and ensures a suitable shelf life by preventing active agent instability (e.g. degradation) and loss of efficacy from exposure to humidity (see e.g. title, abstract, paragraphs [0001[, [0002], [0008], [0055], [0057], Table C1). Obviously, then, without question, one of ordinary skill in the art would reasonably expect that putting the Liang composition comprising gamma-hydroxybutyrate (GHB) into Mogna’s moisture-proof sachet will successfully protect the GHB from the detrimental effect of moisture exposure, such as e.g. degradation to GBL. 
2. The present claims stipulate that the interior enclosed space of the package which contains the GHB composition has a relative humidity of 29-45%. As Applicant has noted, the Engineering toolkit reference expressly discloses that the recommended relative humidity for producing medicines and capsules is generally within the range of 20-45%. There is nothing vague and unspecific about this express teaching. Liang’s GHB composition is obviously a medicinal composition, and Applicant has merely followed the expressly recited recommendations in the prior art in arriving at the requisite relative humidity. This is merely the work of the ordinary mechanic in the art, and there is certainly no “undue experimentation” involved at all in arriving at a relative humidity of 29-45% for a medicinal composition when the prior art expressly discloses that the recommended relative humidity for a medicinal composition is 20-45%. 
iii) Applicant contends that “GHB is known to be highly unstable, hygroscopic, and to possess significant degradation problems”, that “there would be no reasonable expectation of success in arriving at the claimed composition because Liang, Mogna, Engineering Toolbox fail to teach any level of degradants or long-term stability” and “the pharmaceutical arts and pharmaceutical packaging fields are highly complex and unpredictable”. 
The Examiner, however, would like to point out the following:
1. Applicant is taking a pharmaceutical active, in this case GHB, well known in the art to be susceptible to degradation, e.g. to GBL, upon moisture exposure, and packaging it in a moisture-proof package, and finding that when they do this, they are minimizing the amount of degradation of GHB to GBL. In stark contrast to Applicant’s assertions, this is simple, straightforward, and with predictable results. The outcome is simply not unexpected at all. Rather, limiting GHB degradation to GBL is precisely what anyone of ordinary skill in the art, and indeed many if not all laypersons, would fully expect if one protects the GHB from excessive moisture exposure by enclosing the GHB in a moisture-proof sachet.
2. Liang says nothing about the presence of GBL or any other degradation products. The Liang composition as disclosed contains only what they put in there, and this includes a barrier coat specifically to “provide moisture protection for hygroscopic gamma-hydroxybutyrate” (see paragraph 0080). Indeed, the pharmaceutical arts has long been subject to strict and exacting quality and purity standards, and no one of ordinary skill in the pharmaceutical arts would ever recognize that the Liang composition contains any amount of degradation products. Indeed, The U.S. Food and Drug Administration 
3. Moreover, because Liang expressly discloses that their composition contains the barrier coat to protect the GHB from moisture, one of ordinary skill in the art would not expect the Liang composition to accumulate or possess any significant amount of GHB degradation products over time either, if any at all, even if exposed to ambient temperature and humidity conditions. Packaging the Liang composition in Mogna’s moisture-proof sachet will only significantly add to the already existing excellent moisture protection. GHB degradation products like GBL were not an issue in Liang, and they are even less of an issue when Liang is stored in Mogna’s moisture-proof sachet. Of course if one packages the same composition comprising gamma-hydroxybutyrate in the same moisture-proof package (e.g. with a water vapor transmission rate of “less than 1 mg/L/day), the properties of the resulting packaged composition must be the same, especially the amount of gamma-butyrolactone (GBL) degradation product formed over time from moisture exposure under a given set of temperature and relative humidity conditions. Arriving at the claimed composition is thus merely the work of the ordinary mechanic in the art in view of the cited prior art, and this fact does not change merely because Applicant documents the specific amount of the 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/DAVID BROWE/Primary Examiner, Art Unit 1617